Citation Nr: 0316463	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  02-10 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to special monthly compensation based upon 
loss of use of a creative organ.

2.  Entitlement to a rating in excess of 40 percent for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1971 to January 1995.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions in March 2000 and May 2002 by the San Diego, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In February 2003, the veteran 
testified at a video conference hearing before the 
undersigned.  A transcript of that hearing is of record.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the 
Board received notification from the appellant requesting a 
withdrawal of his appeal as to the issue of entitlement to a 
rating in excess of 40 percent for diabetes mellitus.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant are met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

In October 2000 the veteran submitted a notice of 
disagreement with a March 2000 rating determination 
continuing a 20 percent rating for diabetes mellitus.  In May 
2002, the RO increased the rating for diabetes mellitus to 40 
percent and issued a statement of the case as to the matter.  
In correspondence dated in July 2002 the veteran indicated he 
only wanted to appeal the issue of entitlement to special 
monthly compensation based upon loss of use of a creative 
organ.  He further clarified at his video conference hearing 
in February 2003 that he was satisfied with the rating 
assigned for diabetes mellitus in May 2002 and, in essence, 
that he did not wish to continue his appeal as to this 
matter.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2002).  The 
appellant has withdrawn this appeal and, hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.


ORDER

The appeal regarding the matter of the rating for diabetes 
mellitus is dismissed.


REMAND

During the course of this appeal there was a significant 
change in VA law.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 
et seq.) became law.  Regulations implementing the VCAA have 
been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  VAOPGCPREC 11-2000.  

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  A review of the record shows the 
veteran has not been given adequate notice as to how the VCAA 
applies to his claim for entitlement to special monthly 
compensation based upon loss of use of a creative organ.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In a decision issued May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2)(ii), a regulation which had allowed 
the Board to provide the requisite VCAA notice without 
remanding such matters to the RO.  Disabled American Veterans 
et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  Hence, the Board may not provide the veteran 
notice on its own.

In claims for disability compensation the VCAA requires VA 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  The Board notes the 
available evidence is not sufficient for an adequate 
determination of the medical issue at question.  At his video 
conference hearing in February 2003 the veteran testified 
that he had been hospitalized at the Columbia, Missouri, VA 
Hospital and that medication prescribed for impotence was not 
effective.  Generally, VA medical records are held to be 
within the Secretary's control and are considered a part of 
the record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Therefore, further development is required prior to appellate 
review.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should review the record and 
send the appellant an appropriate letter 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  The RO should advise him of the 
evidence necessary to substantiate his 
claim, as well as what evidence he is to 
provide and what evidence VA will attempt 
to obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  The RO should obtain the veteran's VA 
treatment records from the Columbia, 
Missouri, VA Medical Center for a period 
of hospitalization beginning in September 
2002.

3.  The RO should arrange for the veteran 
to be afforded an appropriate VA 
examination to determine whether he has 
loss of erectile power due to his 
service-connected diabetes mellitus.  Any 
studies or tests necessary for such 
determination should be conducted.  The 
claims folder must be available to, and 
reviewed by, the examiner.  A complete 
rationale should be provided for any 
opinion given.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue remaining 
on appeal.  If it remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and given the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The purpose of this remand is to ensure compliance with the 
requirements of VCAA in keeping with the holding of the 
Federal Circuit in Disabled American Veterans et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  The appellant and his representative have the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



